IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY E. PERELMAN, AND JEP      : No. 65 MAL 2016
MANAGEMENT, INC., AS EQUITABLE    :
SUBROGEE OF JEFFREY E.            :
PERELMAN                          : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
           v.                     :
                                  :
                                  :
RAYMOND G. PERELMAN; DILWORTH     :
PAXSON, LLP: JOSEPH JACOVINI;     :
LAWRENCE MCMICHAEL; MARJORIE      :
OBOD; RONALD PERELMAN; HAINES & :
ASSOCIATES; CLIFFORD E. HAINES;   :
BUCKLEY, BRION, MCGUIRE, MORRIS   :
& SOMMER LLP; ANDREW C. ECKERT;   :
SIGMUND FLECK; GUNSTER, YOAKLEY :
& STEWART, P.A.; AND GEORGE S.    :
LEMIEUX                           :
                                  :
                                  :
PETITION OF: DILWORTH PAXSON LLP, :
JOSEPH JACOVINI, LAWRENCE         :
MCMICHAEL AND MARJORIE OBOD


                                       ORDER



PER CURIAM

       AND NOW, this 22nd day of June, 2016, the Petition for Allowance of Appeal

and Application for Leave to File Reply Brief are DENIED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.